UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2336



MICHAEL MILLARD,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Jillyn K. Schulze, Magistrate Judge. (CA-
98-3368-MJG)


Submitted:   April 28, 2000               Decided:   September 18, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Denbo Andalman, ANDALMAN & FLYNN, P.C., Silver Spring,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Arthur J.
Fried, General Counsel, Charlotte J. Hardnett, Principal Deputy
General Counsel, James A. Winn, Associate General Counsel, Litiga-
tion Division, Charlotte M. Connery-Aujla, SOCIAL SECURITY ADMIN-
ISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Millard appeals from the magistrate judge’s order1 af-

firming the administrative law judge’s decision to deny disability

insurance benefits.   We have reviewed the briefs and the adminis-

trative record, and find that substantial evidence supports the

administrative law judge’s decision.        See Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       Accordingly, we affirm substan-

tially on the reasoning of the magistrate judge.       See Millard v.

Apfel, No. CA-98-3368-MJG (D. Md. Jun. 22, 1999).2        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




     1
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).
     2
       Although the magistrate judge’s order is dated June 21,
1999, the district court’s records show that it was entered on the
docket sheet on June 22, 1999. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was physically entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2